Fourth Court of Appeals
                                   San Antonio, Texas

                                          October 6, 2015

                                       No. 04-15-00253-CV

                   IN THE INTEREST OF N.I.V.S. & M.C.V.S., Children,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-04420
                           Honorable Gloria Saldana, Judge Presiding


                          CORRECTED ORDER

         On April 23, 2015, Sandra Sandoval, the appellant, filed a notice appeal from an order
that she contends adjudicated “the final merits of the case.” On July 20, 2015, the trial court clerk
filed the clerk’s record. We examined the clerk’s record, and determined that the trial court had
not rendered an order finally disposing of all issues and parties pending before the court. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001) (“[W]hen there has not been a
conventional trial on the merits, an order or judgment is not final for purposes of appeal unless it
actually disposes of every pending claim and party or unless it clearly and unequivocally states
that it finally disposes of all claims and all parties.”). On July 28, 2015, we ordered Sandoval to
show cause in writing why this appeal should not be dismissed for lack of jurisdiction. In
response to our show cause order, Sandoval filed a motion in which she asked this court to (1)
clarify whether this case, appellate cause number 04-15-00253-CV, is an original proceeding or
an appeal, and (2) grant her a two-week extension of time to respond to our show cause order.

       After Sandoval filed her notice of appeal in the trial court, the Clerk of this Court
docketed this case in this court as an appeal and assigned it an appellate cause number, 04-15-
00253-CV. The appeal was styled In the Interest of N.I.V.S. and M.C.V.S. Therefore, for
purposes of clarification, the instant case, cause number 04-15-00253-CV, is an appeal,

        On April 23, 2015, the same day that Sandoval filed her notice of appeal, Sandoval also
filed a petition for a writ of mandamus arising from the same trial court cause number. The
mandamus petition was docketed in this court as appellate cause number 04-15-00244-CV, and
was styled In re Sandra Sandoval. On August 12, 2015, we granted Sandoval’s petition for a writ
of mandamus.
       Sandoval’s request for an extension of time to respond to our show cause order in this
appeal is GRANTED. We, therefore, ORDER Sandoval to show cause in writing by October
21, 2015, why this appeal should not be dismissed for lack of jurisdiction.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court